Securities Act File No. 033-20309 Investment Company Act File No. 811-05476 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.40 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.40 x LORD ABBETT GLOBAL FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2012 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for apreviously filed post-effective amendment. Lord Abbett Global Fund PROSPECTUS MAY 1, 2012 LORD ABBETTEMERGING MARKETSCURRENCY FUND CLASS TICKER CLASS TICKER A LDMAX I LDMYX B LDMBX P LDMPX C LDMCX R2 LDMQX F LDMFX R3 LDMRX LORD ABBETTGLOBAL ALLOCATION FUND CLASS TICKER CLASS TICKER A LAGEX I LGEYX B LAGBX P N/A C LAGCX R2 LAGQX F LAGFX R3 LARRX The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUNDS Emerging Markets Currency Fund 2 Global Allocation Fund 14 Purchase and Sale of Fund Shares 24 Tax Information 24 Payments to Broker-Dealers and Other Financial Intermediaries 24 MOREINFORMATIONABOUTTHE FUNDS Investment Objective 25 Principal Investment Strategies 25 Principal Risks 32 Disclosure of Portfolio Holdings 43 Management and Organization of the Funds 43 INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Choosing a Share Class 45 Sales Charges 52 Sales Charge Reductions and Waivers 54 Financial Intermediary Compensation 58 Purchases 65 Exchanges 67 Redemptions 68 Account Services and Policies 70 Distributions and Taxes 77 FINANCIALINFORMATION Emerging Markets Currency Fund 81 Global Allocation Fund 89 APPENDIX Appendix A: Underlying Funds of Global Allocation Fund A-1 EMERGING MARKETS CURRENCY FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 54 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemptionproceeds, whicheveris lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.87% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% Total Annual Fund Operating Expenses 1.01% 1.81% 1.68% 0.91% 0.81% 1.26% 1.41% 1.31% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. PROSPECTUS  EMERGING MARKETS CURRENCY FUND 2 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five- year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 326 $ 539 $ 770 $ 1,433 $ 326 $ 539 $ 770 $ 1,433 Class B Shares $ 684 $ 869 $ 1,180 $ 1,916 $ 184 $ 569 $ 980 $ 1,916 Class C Shares $ 271 $ 530 $ 913 $ 1,987 $ 171 $ 530 $ 913 $ 1,987 Class F Shares $ 93 $ 290 $ 504 $ 1,120 $ 93 $ 290 $ 504 $ 1,120 Class I Shares $ 83 $ 259 $ 450 $ 1,002 $ 83 $ 259 $ 450 $ 1,002 Class P Shares $ 128 $ 400 $ 692 $ 1,523 $ 128 $ 400 $ 692 $ 1,523 Class R2 Shares $ 144 $ 446 $ 771 $ 1,691 $ 144 $ 446 $ 771 $ 1,691 Class R3 Shares $ 133 $ 415 $ 718 $ 1,579 $ 133 $ 415 $ 718 $ 1,579 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 130.30% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund is a non-diversified mutual fund. To pursue its objective, under normal circumstances, the Fund invests at least 80% of its net assets in instruments that provide investment exposure to the currencies of, and in fixed income instruments denominated in the currencies of, emerging markets at the PROSPECTUS  EMERGING MARKETS CURRENCY FUND 3 time of purchase. For purposes of this policy, the Fund considers an emerging market to be any non-U.S. country, excluding those countries that have been classified by the World Bank as high-income member countries of the Organisation for Economic Co-operation and Development (OECD) for the past five consecutive years. Emerging markets include countries in Asia, Africa, the Middle East, Latin America, and Europe. The Fund is non-diversified under the Investment Company Act of 1940, as amended, and may invest a greater percentage of its assets in a single issuer or in fewer issuers than a diversified mutual fund would. Lord Abbett will determine the Funds country and currency composition based on its evaluation of relative interest rates, inflation rates, exchange rates, monetary and fiscal policies, trade and current account balances, and other specific factors. The Fund focuses on foreign currencies that it expects to appreciate versus the U.S. dollar (or versus other foreign currencies), in addition to foreign currencies that it expects to depreciate versus the U.S. dollar (or versus other foreign currencies). In pursuing its investment objective, the Fund may invest substantially in forward foreign currency contracts, which are a type of derivative instrument. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate or index. In addition to forward contracts, the Fund also may invest in other types of derivatives, including options, futures contracts, and swap agreements. A forward contract involves obligations of one party to purchase, and another party to sell, a specific amount of a currency (or a security or other financial instrument) at a future date, at a price established in the contract. When the Fund is invested substantially in forward foreign currency contracts and other derivative instruments, the Fund will not have a material portion of its assets invested in securities issued by issuers located in emerging markets. The Fund will be required to segregate permissible liquid assets, or engage in other measures to cover the Funds obligations relating to such transactions. The Fund will invest these assets in U.S. fixed income instruments that would be expected to generate income for the Fund. The Funds fixed income instruments may include the following: corporate debt securities, including convertible securities and corporate commercial paper; mortgage-backed and other asset-backed securities; inflation-indexed bonds issued both by governments and corporations; structured notes, including hybrid or indexed securities and event-linked bonds; loan participations and assignments; delayed funding loans and revolving credit facilities; bank certificates of deposit, fixed time deposits and bankers acceptances; repurchase agreements and reverse repurchase agreements; debt securities or other obligations issued by states, provinces or local governments and their PROSPECTUS  EMERGING MARKETS CURRENCY FUND 4 subdivisions, agencies, authorities and other government-sponsored enterprises; obligations of international agencies or supranational entities; and derivatives based on the return of fixed income instruments. Forward contracts may be structured for cash settlement, rather than physical delivery. The Fund may enter into non-deliverable currency forward contracts (NDFs), which are a particular type of cash-settled forward contract that may be used to gain exposure to a non-convertible or relatively thinly traded foreign currency. With respect to futures contracts or forward contracts that are contractually required to cash settle, the Fund will be permitted to set aside liquid assets in an amount equal to the Funds daily marked-to-market net obligation (i.e., the Funds daily net liability) under the contracts, if any, rather than such contracts full notional value. In the case of futures contracts or forward contracts that are not contractually required to cash settle, the Fund will be obligated to set aside liquid assets equal to such contracts full notional value (generally, the total numerical value of the asset underlying a future or forward contract at the time of valuation) during the period of time while the contract positions are open. The Fund is not registered or subject to regulation as a commodity pool operator under the Commodity Exchange Act. The Fund also may invest directly in foreign currencies or in securities denominated in, or that provide investment exposure to, foreign currencies; engage in foreign currency transactions on a spot (cash) basis; enter into foreign currency futures contracts; invest in options on foreign currencies and futures; obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts, or by using investment techniques, including buy backs and dollar rolls; hedge its exposure to emerging country currencies (but is not required to do so); invest in currency derivatives to manage its duration; and invest in other types of fixed income instruments that may not be denominated in the currencies of emerging markets and may not provide investment exposure to the currencies of emerging markets. The Fund also may invest up to 15% of its total assets in high yield debt securities (commonly referred to as lower-rated or junk bonds). High yield debt securities are debt securities that are rated BB/Ba or lower by Moodys Investors, Inc., Standard & Poors Rating Services, or Fitch Ratings (each, a Nationally Recognized Statistical Rating Organization (NRSRO)), or are unrated but determined by Lord Abbett to be of comparable quality. Under normal market conditions, the Funds average portfolio duration is not expected to exceed eight years. However, the Funds average portfolio duration will vary from time to time. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among PROSPECTUS  EMERGING MARKETS CURRENCY FUND 5 other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. In addition to the risks of overall market movements and risks that are specific to an individual investment held by the Fund, the principal risks you assume when investing in the Fund include currency risk, the risks of investing in foreign (including emerging) markets, the risks of investing in derivatives, non- diversification risk, liquidity risk, the risks from leverage, interest rate risk, credit risk, the risk of changes in tax treatment, and the risks related to portfolio turnover. The Fund attempts to manage these risks through careful security selection and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Derivatives Risk: The Fund invests substantially in forward contracts and other types of derivatives. The risks associated with derivatives may be different from and greater than the risks associated with directly investing in securities and other investments. Derivatives are subject to risks such as liquidity risk, leveraging risk, interest rate risk, market risk, counterparty risk, and credit risk. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the value of the underlying asset, rate, or index. Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and the Funds assets being hedged, the potential illiquidity of the markets for derivative instruments, the risk that the counterparty to an over-the-counter (OTC) contract, such as a forward contract, will fail to perform its obligations, or the risks arising from margin requirements and related leverage factors associated with such transactions. Because derivatives may involve a small amount of cash relative to the total amount of the transaction, PROSPECTUS  EMERGING MARKETS CURRENCY FUND 6 the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund. In addition, the Fund will be required to segregate permissible liquid assets to cover the Funds obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its requirements to segregate. Whether the Funds use of derivatives is successful will depend on, among other things, Lord Abbetts ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange and interest rates, and other factors. If Lord Abbett incorrectly forecasts these and other factors, the Funds performance could suffer.  Foreign Currency and Currency-Related Transaction Risk: The Fund is subject to currency risk. Foreign currency exchange rates may fluctuate significantly over short periods of time. Currency exchange rates also can be affected unpredictably by intervention (or the failure to intervene) by U.S. or foreign governments or central banks, or by currency controls or political developments. The Funds use of currency-related transactions involves the risk that Lord Abbett will not accurately predict currency movements, and the Funds returns could be reduced as a result, in addition to the Funds incurring transaction costs.  Developing or Emerging Market Investments Risk: The securities markets of developing or emerging countries tend to be less liquid, be especially subject to greater price volatility, have a smaller market capitalization, and have less government regulation and may not be subject to as extensive and frequent accounting, financial, and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain developing or emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions.  Foreign Investments Risk: Foreign investments generally pose greater risks than domestic investments. Foreign markets and their investments may not be subject to the same degree of regulation as U.S. markets. In addition, key information about an issuer, security, or market may be inaccurate or unavailable. Securities clearance, settlement procedures and trading practices may be different, transaction costs may be higher, and there may be less trading volume and liquidity in foreign markets, subjecting the securities traded in them to greater price fluctuations. Foreign investments also may be affected by changes in currency rates or currency controls. With respect to certain foreign countries, there is a possibility of nationalization, expropriation or confiscatory taxation, imposition of withholding or other taxes, and political or social instability that could affect investments in those countries. PROSPECTUS  EMERGING MARKETS CURRENCY FUND 7  Non-Diversified Risk: The Fund is a non-diversified mutual fund. This means that the Fund may invest a greater portion of its assets in, and own a greater amount of the voting securities of, a single issuer than a diversified fund. As a result, the value of the Funds investments may be more adversely affected by a single economic, political or regulatory event than the value of the investments of a diversified mutual fund would be.  Geographic Concentration Risk: To the extent the Fund focuses its investments in a single country or only a few countries in a particular geographic region, economic, political, regulatory or other conditions affecting such region may have a greater impact on Fund performance relative to a more geographically diversified fund.  Liquidity Risk: The Fund may be exposed to liquidity risk from its investments in foreign securities, derivatives, or securities with substantial market and credit risk, because these investments may be difficult to buy or sell. Illiquid securities may lower the Funds returns because the Fund may be unable to sell these securities at its desired time or price.  Leverage Risk: Certain of the Funds transactions (including, among others, forward currency contracts and other derivatives, reverse repurchase agreements, and the use of when-issued, delayed delivery or forward commitment transactions) may give rise to leverage risk. The use of leverage may cause investors in the Fund to lose more money in adverse environments than would have been the case in the absence of leverage. There is no assurance that the Fund will be able to employ leverage successfully.  Debt Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including interest rate risk. When interest rates rise, the prices of debt securities and an investment in the Fund are likely to decline.  Government Securities Risk and Mortgage-Related and OtherAsset-Backed Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related and other asset-backed securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of PROSPECTUS  EMERGING MARKETS CURRENCY FUND 8 mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  High-Yield Securities Risk: High-yield debt securities, or junk bonds, may be more credit sensitive than interest rate sensitive. There also is the risk that an issuer of a debt security will fail to make timely payments of principal or interest to the Fund, a risk that is greater with junk bonds. The market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Potential for Changes in Tax Treatment: The Fund intends to continue to qualify as a regulated investment company under subchapter M of the Internal Revenue Code of 1986, as amended (the Code). Under subchapter M, at least 90% of the Funds gross income for each taxable year must be qualifying income. The Fund believes that its investment strategies with respect to foreign currencies will generate qualifying income under current U.S. federal income tax law. The Code, however, expressly provides the U.S. Treasury Department with authority to issue regulations that would exclude foreign currency gains from qualifying income if such gains are not directly related to the Funds business of investing in stock or securities (or options and futures with respect thereto). While to date the U.S. Treasury Department has not exercised this regulatory authority, there can be no assurance that it will not issue regulations in the future (possibly with retroactive effect) that would treat some or all of the Funds foreign currency gains as nonqualifying income. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PROSPECTUS  EMERGING MARKETS CURRENCY FUND 9 PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The bar chart and table shows changes in the performance of the Fund during periods when the Fund operated under the name Lord Abbett Global Income Fund, and followed a global income strategy, primarily investing in high-quality and investment grade debt securities of domestic and foreign companies generally located in developed countries. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares* Best Quarter 2nd Q 09 +13.14% Worst Quarter 4th Q 08 -12.43% * The Fund implemented its current investment strategy effective June 29, 2007. The performance of the Fund for periods prior to June 29, 2007 is not representative of the Funds current investment strategy. The table below shows how the average annual total returns of the Fund compare to the returns of securities indices. The Fund believes that the Barclays Capital Global Emerging Markets Strategy (GEMS) Index more closely reflects the Funds investment strategies than the JPMorgan Emerging Local Markets Index Plus (ELMI+) and therefore will remove the JPMorgan Emerging Local Markets Index Plus (ELMI+) from its next annual prospectus update. The Funds average annual total returns include applicable sales charges as follows: PROSPECTUS  EMERGING MARKETS CURRENCY FUND 10 for Class A shares, the current maximum front-end sales charge of 2.25%; for Class B shares, the current CDSC of 4.00% for the one-year period and 1.00% for the five-year period; and for Class C shares, the performance shown is at net asset value (NAV) because there is no CDSC for Class C shares for any period one year or greater. There are no sales charges for Class F, I, P, R2, and R3 shares. Class B shares automatically convert to Class A shares at approximately eight years after purchase. All returns for Class B shares for periods greater than eight years reflect this conversion. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  EMERGING MARKETS CURRENCY FUND 11 Average Annual Total Returns (for the periods ended December 31, 2011) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -8.05% 2.22% 4.52%  After Taxes on Distributions -9.05% 0.71% 2.86%  After Taxes on Distributions and Sale ofFund Shares -5.18% 1.05% 2.93%  Class B Shares -10.20% 1.85% 4.22%  Class C Shares -6.44% 2.04% 4.12%  Class F Shares -5.77%   2.37% 9/28/2007 Class I Shares -5.68% 3.01%  2.91% 10/19/2004 Class P Shares -6.07% 2.64% 4.64%  Class R2 Shares -6.22%   1.98% 9/28/2007 Class R3 Shares -6.14%   2.00% 9/28/2007 Index Barclays Capital Global Emerging Markets Strategy (GEMS) Index (reflects no deduction for fees, expenses, or taxes) -5.12% 4.78% 9.05% 7.12%2.40% 10/31/2004 9/30/2007 JPMorgan Emerging Local Markets Index Plus (ELMI+) (reflects no deduction for fees, expenses, or taxes) -5.20% 4.54% 7.92% 6.30%2.78% 10/31/2004 9/30/2007 (1) Corresponds with Class I period shown. (2) Corresponds with Class F, R2, and R3 periods shown. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. The portfolio managers jointly and primarily responsible for the day-to-day management of the Fund are: Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Leah G. Traub, Portfolio Manager and Director 2007 David B. Ritt, Portfolio Manager 2009 PROSPECTUS  EMERGING MARKETS CURRENCY FUND 12 OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about purchase and sale of Fund shares, taxes, and payments to broker-dealers and other financial intermediaries, please turn to the Purchase and Sale of Fund Shares, Tax Information, and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  EMERGING MARKETS CURRENCY FUND 13 GLOBAL ALLOCATION FUND INVESTMENT OBJECTIVE The Funds investment objective is total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 54 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemptionproceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% 0.31% Acquired Fund Fees and Expenses 0.80% 0.80% 0.80% 0.80% 0.80% 0.80% 0.80% 0.80% Total Annual Fund Operating Expenses 1.61% 2.36% 2.36% 1.46% 1.36% 1.81% 1.96% 1.86% Management Fee Waiver (0.20)% (0.20)% (0.20)% (0.20)% (0.20)% (0.20)% (0.20)% (0.20)% Total Annual Fund Operating Expenses After Management Fee Waiver 1.41% 2.16% 2.16% 1.26% 1.16% 1.61% 1.76% 1.66% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) These amounts have been updated from fiscal year amounts to reflect current fees and expenses. (4) For the period from May 1, 2012 through April 30, 2013, Lord Abbett has contractually agreed to waive 0.20% of its management fee. This agreement may be terminated only upon the approval of the Funds Board of Directors. PROSPECTUS  GLOBAL ALLOCATION FUND 14 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the contractual management fee waiver agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. In addition, the example assumes the Fund pays the operating expenses set forth in the fee table above and the Funds pro rata share of the Class I expenses of the underlying funds. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 710 $ 1,035 $ 1,383 $ 2,360 $ 710 $ 1,035 $ 1,383 $ 2,360 Class B Shares $ 719 $ 1,017 $ 1,442 $ 2,494 $ 219 $ 717 $ 1,242 $ 2,494 Class C Shares $ 319 $ 717 $ 1,242 $ 2,681 $ 219 $ 717 $ 1,242 $ 2,681 Class F Shares $ 128 $ 442 $ 778 $ 1,729 $ 128 $ 442 $ 778 $ 1,729 Class I Shares $ 118 $ 411 $ 726 $ 1,618 $ 118 $ 411 $ 726 $ 1,618 Class P Shares $ 164 $ 550 $ 961 $ 2,110 $ 164 $ 550 $ 961 $ 2,110 Class R2 Shares $ 179 $ 596 $ 1,039 $ 2,269 $ 179 $ 596 $ 1,039 $ 2,269 Class R3 Shares $ 169 $ 565 $ 987 $ 2,163 $ 169 $ 565 $ 987 $ 2,163 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 27.66% of the average value of its portfolio. PROSPECTUS  GLOBAL ALLOCATION FUND 15 PRINCIPAL INVESTMENT STRATEGIES This Fund is a fund of funds  meaning it pursues its investment objective by investing in other mutual funds. Under normal market conditions, the Fund allocates its assets primarily to equity and fixed income securities of corporate and governmental issuers located in North and South America, Europe, Australia, and the Far East, by investing in a weighted combination of other mutual funds managed by Lord, Abbett & Co. LLC (Lord Abbett) that hold such instruments. The Fund may emphasize its exposure to foreign (including emerging market) securities if Lord Abbett believes that such securities have the potential to outperform domestic securities. The Fund, through its investments in the underlying funds, will allocate its assets among various regions and at least three different countries, including the U.S. The Funds investment exposure through the underlying funds primarily includes the following types of securities and other financial instruments:  Foreign (including emerging market) securities, such as (i) foreign securities traded outside of the U.S., (ii) securities of foreign companies that primarily are traded on a U.S. securities exchange, (iii) American Depositary Receipts (ADRs), which typically are issued by a U.S. financial institution (often a bank) and represent a specified number of shares issued by a foreign company, and (iv) securities that provide investment exposure to the currencies of emerging markets. The underlying funds also may invest in securities issued by companies incorporated in or organized under the laws of jurisdictions outside of the U.S., or located in or conducting most of their business outside of the U.S. and/or denominated in a foreign currency, including emerging markets.  Equity securities of large, mid-sized, and small companies. Equity securities include common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, and limited liability companies. The Fund considers equity securities to include rights offerings and investments that convert into the equity securities described above.  Growth stocks of companies that the underlying funds portfolio management believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value stocks of companies that the underlying funds portfolio management believes to be underpriced or undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation. PROSPECTUS  GLOBAL ALLOCATION FUND 16  Fixed income securities of various types, including high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, U.S. Government securities, convertible securities, senior loans, inflation-linked investments, and cash equivalents. The Funds fixed income investments may consist of securities that are rated below investment grade (commonly referred to as high yield or junk bonds).  Derivatives, including swaps, options, forwards, and futures, which the underlying fund may use to protect gains in the funds portfolio, hedge against certain risks, efficiently gain investment exposure, or seek to increase the underlying funds investment returns. The Fund may sell or reallocate its investment among the underlying funds to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions, however, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The Funds investment exposure through the underlying funds primarily consists of investments in equity securities and fixed income securities of U.S. and foreign (including emerging market) issuers, which may experience significant volatility at times and may fall sharply in response to adverse events. Individual securities also may experience dramatic movements in price. In addition to the risks of overall market movements, risks of events affecting a particular industry or sector, and risks that are specific to an individual security, the principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: The strategies used by the Funds portfolio management to allocate the Funds assets among the underlying funds, and the strategies used and securities selected by the underlying funds portfolio management, may fail to produce the intended result and the Fund may not achieve its objective. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Underlying Fund Risk: Because the Funds investments are concentrated in the underlying funds, the Funds performance is directly related to the performance of the underlying funds held by it and the Funds ability to PROSPECTUS  GLOBAL ALLOCATION FUND 17 achieve its investment objective is directly related to the ability of the underlying funds to meet their investment objectives. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Foreign Company Risk: The Funds investment exposure to foreign (which may include emerging market) companies generally is subject to the risk that the value of securities issued by foreign companies may be adversely affected by political, economic, and social volatility, currency exchange fluctuations, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. These risks generally are greater for emerging market securities.  Emerging Markets Risk: Investments in emerging markets may be considered speculative and generally are riskier than investments in more developed markets because they tend to develop unevenly and may never fully develop. Emerging markets are more likely to experience hyperinflation and currency devaluations. Securities of emerging market companies may have far lower trading volumes and less liquidity than securities of issuers in developed markets.  Foreign Currency Risk: Certain of the underlying funds may invest in securities denominated in foreign currencies, which are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized and Small Company Risk: Securities of mid-sized and small companies generally involve greater risks than investments in larger companies. Mid-sized and small companies may have limited management experience or depth, limited access to capital, or limited products or services, or operate in markets that have not yet been established. Mid-sized and small company securities tend to be more volatile and less liquid than equity securities of larger companies.  Blend Style Risk: The Fund uses a blend strategy to invest in the underlying funds that employ both growth and value stocks, or in stocks with characteristics of both. The prices of growth stocks may fall dramatically if the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. PROSPECTUS  GLOBAL ALLOCATION FUND 18  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yieldbonds generally is less liquid than the market for higher-rated securities.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PROSPECTUS  GLOBAL ALLOCATION FUND 19 PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for Class P shares because the Fund has not issued Class P shares to date. The bar chart and table below shows changes in the performance of the Fund during periods when it operated under the name Lord Abbett Global Equity Fund and pursued an investment objective of long-term growth of capital and income consistent with reasonable risk by investing directly in equity securities of large domestic and foreign companies. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares* Best Quarter 2nd Q 09 +22.59% Worst Quarter 4th Q 08 -18.72% * The Fund implemented its current investment strategy effective July 1, 2008. The performance of the Fund for periods prior to July 1, 2008 is not representative of the Funds current investment strategy. The table below shows how the average annual total returns of the Fund compare to the returns of securities indices and a group of mutual funds with similar investment objectives as the Fund. The Fund believes that the 40% MSCI EAFE Index with Gross Dividends/25% Russell 1000 ® Total Return Index/20% Barclays Capital U.S. Aggregate Bond Index/15% BofA Merrill Lynch High Yield Master II Constrained Index more closely reflects the Funds investment PROSPECTUS  GLOBAL ALLOCATION FUND 20 strategies than the MSCI World Index with Gross/Net Dividends and therefore will remove the MSCI World Index with Gross/Net Dividends from its next annual prospectus update. The Funds average annual total returns include applicable sales charges as follows: for Class A shares, the current maximum front-end sales charge of 5.75%; for Class B shares, the current CDSC of 4.00% for the one-year period and 1.00% for the five-year period; and for Class C shares, the performance shown is at net asset value (NAV) because there is no CDSC for Class C shares for any period one year or greater. There are no sales charges for Class F, I, R2, and R3 shares. Class B shares automatically convert to Class A shares at approximately eight years after purchase. All returns for Class B shares for periods greater than eight years reflect this conversion. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  GLOBAL ALLOCATION FUND 21 Average Annual Total Returns (for the periods ended December 31, 2011) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -12.28% -1.14% 3.60%  After Taxes on Distributions -12.81% -2.16% 2.79%  After Taxes on Distributions and Sale ofFund Shares -7.51% -1.25% 2.89%  Class B Shares -11.16% -0.78% 3.69%  Class C Shares -7.48% -0.61% 3.53%  Class F Shares -6.72%   -2.71% 9/28/2007 Class I Shares -6.69% 0.36%  5.42% 10/19/2004 Class R2 Shares -6.77%   0.48% 6/30/2008 Class R3 Shares -7.10%   0.24% 6/30/2008 Index 40% MSCI EAFE Index with Gross Dividends/25% Russell 1000® Total Return Index/20% Barclays Capital U.S. Aggregate Bond Index/15% BofA Merrill Lynch High Yield Master II Constrained Index (reflects no deduction for fees, expenses, or taxes) -2.11% 1.07% 5.71% 5.25%-0.78%1.40% 10/19/20049/28/20076/30/2008 MSCI World Index with Gross Dividends (reflects no deduction for fees, expenses, or taxes) -5.02% -1.82% 4.15% 4.26%-4.74%-2.12% 10/19/20049/28/20076/30/2008 MSCI World Index with Net Dividends (reflects no deduction for fees or expenses, but reflectsdeduction of withholding taxes) -5.54% -2.37% 3.62% 3.70%-5.28%-2.66% 10/19/20049/28/20076/30/2008 Lipper Average Lipper Global Flexible Portfolio Average (reflects no deduction for sales charges or taxes) -5.75% 1.00% 6.07% 5.69%-1.48%0.26% 10/31/2004 9/30/2007 6/30/2008 Corresponds with Class I period shown. (2) Corresponds with Class F period shown. PROSPECTUS  GLOBAL ALLOCATION FUND 22 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Manager. The portfolio manager primarily responsible for the day-to-day management of the Fund is: Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert I. Gerber, Partner and Chief Investment Officer 2008 OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about purchase and sale of Fund shares, taxes, and payments to broker-dealers and other financial intermediaries, please turn to the Purchase and Sale of Fund Shares, Tax Information, and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  GLOBAL ALLOCATION FUND 23 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General $1,000/No minimum No minimum $1 million minimum Retirement and Benefit Plans No minimum No minimum No minimum IRAs and Uniform Gifts or Transfers to Minor Accounts $250/No minimum N/A N/A SIMPLE IRAs No minimum N/A N/A Invest-A-Matic $250/$50 N/A N/A You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. TAX INFORMATION A Funds distributions, if any, generally are taxable to you as ordinary income, capital gains or a combination of the two, and also may be subject to state and local taxes. Certain taxes on distributions may not apply to tax exempt investors or tax deferred accounts, such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. PROSPECTUS  THE FUNDS 24 INVESTMENT OBJECTIVE Emerging Markets Currency Fund The Funds investment objective is to seek high total return. Global Allocation Fund The Funds investment objective is total return. PRINCIPAL INVESTMENT STRATEGIES Emerging Markets Currency Fund To pursue its objective, under normal circumstances, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in instruments that provide investment exposure to the currencies of, and in fixed income instruments denominated in the currencies of, emerging markets at the time of purchase. The Fund will provide shareholders with at least 60 days notice of any change in this policy. For purposes of this policy, the Fund considers an emerging market to be any non-U.S. country, excluding those countries that have been classified by the World Bank as high-income member countries of the Organisation for Economic Co-operation and Development (OECD) for the past five consecutive years. Emerging markets include countries in Asia, Africa, the Middle East, Latin America, and Europe. The Fund is non-diversified under the Investment Company Act of 1940, as amended, and may invest a greater percentage of its assets in a single issuer or in fewer issuers than a diversified mutual fund would. To the extent U.S. fixed income instruments are used to cover the Funds net exposure under forward contracts and other instruments that provide investment exposure to the currencies of emerging markets, as discussed more fully below, the value of such instruments will be counted for purposes of the Funds 80% policy. Lord Abbett will determine the Funds country and currency composition based on its evaluation of relative interest rates, inflation rates, exchange rates, monetary and fiscal policies, trade and current account balances, and other specific factors. The Fund focuses on foreign currencies that it expects to appreciate versus the U.S. dollar (or versus other foreign currencies), in addition to foreign currencies that it expects to depreciate versus the U.S. dollar (or versus other foreign currencies). In pursuing its investment objective, the Fund may invest substantially in forward foreign currency contracts, which are derivative instruments. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate or index. In addition to forward contracts, the Fund also may invest in other types of derivatives, including options, futures contracts, and swap agreements. PROSPECTUS  THE FUNDS 25 A forward contract involves obligations of one party to purchase, and another party to sell, a specific amount of a currency (or a security or other financial instrument) at a future date, at a price established in the contract. A forward foreign currency exchange contract reduces the Funds exposure to changes in the value of the currency it will deliver and increases its exposure to changes in the value of the currency it will receive for the duration of the contract. The effect on the value of the Fund is similar to selling securities denominated in one currency and purchasing securities denominated in another currency. When the Fund is invested substantially in forward foreign currency contracts and other derivative instruments, the Fund will not have a material portion of its assets invested in securities issued by issuers located in emerging markets. Because the delivery and settlement of the contract is in the future, the Fund will retain the assets intended to be used to settle the contract until the specified future date. The Fund will be required to segregate or earmark permissible liquid assets, or engage in other measures to cover the Funds obligations relating to such transactions. The Fund will invest these assets in U.S. fixed income instruments that would be expected to generate income for the Fund. The Funds fixed income instruments may include the following: corporate debt securities, including convertible securities and corporate commercial paper; mortgage-backed and other asset-backed securities; inflation-indexed bonds issued both by governments and corporations; structured notes, including hybrid or indexed securities and event-linked bonds; loan participations and assignments; delayed funding loans and revolving credit facilities; bank certificates of deposit, fixed time deposits and bankers acceptances; repurchase agreements and reverse repurchase agreements; debt securities or other obligations issued by states, provinces or local governments and their subdivisions, agencies, authorities and other government-sponsored enterprises; obligations of international agencies or supranational entities; and derivatives based on the return of fixed income instruments. All or a portion of the Funds investments in U.S. fixed income instruments will be used to cover the Funds obligations relating to its currency and certain other transactions. The value of such investments (to the extent used to cover the Funds net exposure under the forward foreign currency contracts and similar instruments) and forward contracts and other instruments that provide investment exposure to the currencies of emerging markets will be counted for purposes of the Funds 80% policy. Forward contracts also may be structured for cash settlement, rather than physical delivery. The Fund may enter into non-deliverable currency forward contracts (NDFs), which are a particular type of cash-settled forward contract that may be used to gain exposure to a non-convertible or relatively thinly traded foreign currency. With respect to futures contracts or forward contracts that are contractually required to cash settle, the Fund will be permitted to set PROSPECTUS  THE FUNDS 26 aside liquid assets in an amount equal to the Funds daily marked-to-market net obligation (i.e., the Funds daily net liability) under the contracts, if any, rather than such contracts full notional value. In the case of futures contracts or forward contracts that are not contractually required to cash settle, the Fund will be obligated to set aside liquid assets equal to such contracts full notional value (generally, the total numerical value of the asset underlying a future or forward contract at the time of valuation) during the period of time while the contract positions are open. The Fund is not registered or subject to regulation as a commodity pool operator under the Commodity Exchange Act.  Futures and Options on Futures: The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or in the over-the-counter (OTC) market. The Fund may enter into such contracts as a substitute for taking a position in an underlying asset, to increase returns, for bona fide hedging purposes or to pursue risk management strategies. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options.  Options: The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by the Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction.  Swaps: The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements and swaptions (options on swaps) and similar transactions. The Fund may enter into these transactions for hedging purposes or for investment (speculative) purposes. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would PROSPECTUS  THE FUNDS 27 compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund also may invest directly in foreign currencies or in securities denominated in, or that provide investment exposure to, foreign currencies; engage in foreign currency transactions on a spot (cash) basis; enter into foreign currency futures contracts; invest in options on foreign currencies and futures; obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts, or by using investment techniques, including buy backs and dollar rolls; hedge its exposure to emerging country currencies (but is not required to do so); and invest in other types of fixed income instruments that may not be denominated in the currencies of emerging markets and may not provide investment exposure to the currencies of emerging markets. The Fund also may invest up to 15% of its total assets in high yield debt securities (commonly referred to as lower-rated or junk bonds), including unrated securities that Lord Abbett determines to be of comparable quality as such securities. High yield debt securities are debt securities that are rated BB/Ba or lower by a rating agency or are unrated but determined by Lord Abbett to be of comparable quality. By contrast, investment grade debt securities are securities rated at the time of purchase within the four highest grades assigned by Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB) (each, a Nationally Recognized Statistical Rating Organization (NRSRO)), or are unrated but determined by Lord Abbett to be of comparable quality. High yield debt securities typically pay a higher yield than investment grade debt securities, but present greater risks, as discussed below. Under normal market conditions, the Funds average portfolio duration is not expected to exceed eight years. However, the Funds average portfolio duration will vary from time to time. Duration is a mathematical concept that measures a portfolios exposure to interest rate changes. The longer a portfolios duration, the more sensitive it is to interest rate risk. The shorter a portfolios duration, the less sensitive it is to interest rate risk. For example, the price of a portfolio with a duration of five years would be expected to fall approximately five percent if interest rates rose by one percentage point, and a portfolio with a duration of two years would be expected to fall approximately two percent if interest rates rose by one percentage point. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, PROSPECTUS  THE FUNDS 28 among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the impact of the securitys duration on the Funds overall duration. Global Allocation Fund This Fund is a fund of funds  meaning it pursues its investment objective by investing in other mutual funds. Under normal market conditions, the Fund allocates its assets primarily to equity securities and fixed income securities of corporate and governmental issuers located in North and South America, Europe, Australia, and the Far East, by investing in a weighted combination of other funds managed by Lord Abbett that hold such instruments. Under normal market conditions, the Fund will invest a significant amount of its net assets (at least 40%, unless Lord Abbett deems market conditions to be unfavorable for the Fund, in which case the Fund will invest at least 30%) in underlying funds that invest substantially in equity or fixed income securities of companies organized or located outside the U.S. or doing a substantial amount of business outside the U.S. The Fund, through its investments in the underlying funds, will allocate its assets among various regions and at least three different countries, including the U.S. For information about the underlying funds, see Appendix A: Underlying Funds of Global Allocation Fund. The underlying funds may invest in a broad range of equity securities (including common and preferred stocks, warrants, and similar instruments) and fixed income securities (including investment grade debt securities, high yield debt securities, and mortgage-related securities). As a result, the Funds investment exposure will proportionately mirror the investment exposure of the securities held by the underlying funds in which the Fund invests. The Funds investment exposure through the underlying funds primarily includes the following types of securities and other financial instruments:  Foreign (including emerging market) securities, such as (i) foreign securities traded outside of the U.S., (ii) securities of foreign companies that primarily are traded on a U.S. securities exchange, (iii) American Depositary Receipts (ADRs), which typically are issued by a U.S. financial institution (often a bank) and represent a specified number of shares issued by a foreign company, and (iv) securities that provide investment exposure to the currencies of emerging markets. The underlying funds also may invest in securities issued by companies incorporated in or organized under the laws of jurisdictions outside of the U.S., or located in or conducting most of their PROSPECTUS  THE FUNDS 29 business outside of the U.S. and/or denominated in a foreign currency, including emerging markets. The Fund normally will allocate up to 100% of its net assets among underlying funds that primarily invest in foreign (including emerging market) or international companies.  Equity securities of large, mid-sized, and small companies. Equity securities include common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, and limited liability companies. The Fund considers equity securities to include rights offerings and investments that convert into the equity securities described above. The Fund normally will allocate approximately 40%-75% of its net assets among underlying funds that primarily invest in equity securities, measured at the time of investment in an underlying fund.  Growth stocks of companies that the underlying funds portfolio management believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value stocks of companies that the underlying funds portfolio management believes to be underpriced or undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Fixed income securities of various types, including high yield debt securities, investment grade debt securities, mortgage-related or other asset-backed securities, U.S. Government securities, convertible securities, senior loans, inflation-linked investments, and cash equivalents. The Fund normally will allocate approximately 25%-60% of its net assets among underlying funds that primarily invest in fixed income securities, measured at the time of investment in an underlying fund. The Funds fixed income investments may consist of securities that are rated below investment grade (commonly referred to as high-yield or junk bonds).  Derivatives, including swaps, options, forwards, and futures, which the underlying fund may use to protect gains in the funds portfolio, hedge against certain risks, efficiently gain investment exposure, or seek to increase the underlying funds investment returns. The Fund generally will seek to allocate its assets primarily to equity and fixed income securities of U.S. and foreign (including emerging market) issuers in a proportion that portfolio management believes is best suited to achieving the Funds investment objective in light of current market conditions. The Fund will decide in which of the underlying funds it will invest at any particular time, as well as the relative amounts invested in those funds. The Fund may not achieve this balance or other objectives. PROSPECTUS  THE FUNDS 30 In accordance with their investment objectives, the underlying funds may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. Some examples of the types of derivatives in which the underlying funds may invest are options, futures, forward contracts, and swap agreements. The underlying funds may use derivatives for hedging purposes, including protecting unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the funds investment portfolio. The underlying funds also may use derivatives for speculative purposes to seek to enhance their returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. Neither the Fund nor the underlying funds are registered or subject to regulation as a commodity pool operator under the Commodity Exchange Act. Certain of the underlying funds may invest in securities denominated in foreign currencies, which may decline in value relative to the U.S. dollar. In the case of hedged positions, the U.S. dollar may decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. Although an underlying fund is not required to hedge its exposure to any currency, it may choose to do so. An underlying fund may engage in foreign currency transactions on a spot (cash) basis, and enter into forward foreign currency exchange contracts (a type of forward contract) and invest in foreign currency futures contracts and options on foreign currencies and futures. A forward contract involves obligations of one party to purchase, and another party to sell, a specific amount of a security, currency or other financial instrument at a future date, at a price established in the contract. Forward contracts also may be structured for cash settlement, rather than physical delivery. An underlying fund may enter into non-deliverable currency forward contracts (NDFs), which are a particular type of cash-settled forward contract that may be used to gain exposure to a non-convertible or relatively thinly traded foreign currency. An underlying fund may use these currency-related transactions to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Generally, these instruments allow an underlying fund to lock in a specified exchange rate for a period of time. They also may be used to increase an underlying funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift an underlying funds exposure to foreign currency fluctuations from one country to another. In accordance with their investment objectives and policies, the underlying funds may purchase call and put options and write (sell) covered call and put options. Certain of the underlying funds may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The underlying funds also may enter into PROSPECTUS  THE FUNDS 31 OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the underlying funds of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates. Certain of the underlying funds may enter into interest rate, equity index, credit, currency and total return swap agreements and swaptions (options on swaps). An underlying fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified securities or indices. The underlying funds may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund may sell or reallocate its investment among the underlying funds for a variety of other reasons, such as to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the current allocation among the underlying funds, the overall market outlook, and the condition of the overall economy. PRINCIPAL RISKS Emerging Markets Currency Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. In addition to the risks of overall market movements and risks that are specific to an individual investment held by the Fund, the principal risks you assume when investing in the Fund include currency risk, the risks of investing in foreign markets, the risks of investing in derivatives, non-diversification risk, liquidity risk, the risks from leverage, interest rate risk, credit risk, the risk of changes in PROSPECTUS  THE FUNDS 32 tax treatment, and the risks related to portfolio turnover, which are described below. The Fund attempts to manage these risks through careful security selection and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Derivatives Risk: The Fund invests substantially in forward contracts and other types of derivatives. The risks associated with derivatives may be different from and greater than the risks associated with directly investing in securities and other investments. Derivatives are subject to risks such as liquidity risk, leveraging risk, interest rate risk, market risk, counterparty risk, and credit risk. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the value of the underlying asset, rate, or index. Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and the Funds assets being hedged, the potential illiquidity of the markets for derivative instruments, the risk that the counterparty to an OTC contract, such as a forward contract, will fail to perform its obligations, or the risks arising from margin requirements and related leverage factors associated with such transactions. Because derivatives may involve a small amount of cash relative to the total amount of the transaction, the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund. In addition, the Fund will be required to segregate permissible liquid assets to cover the Funds obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its requirements to segregate. Whether the Funds use of derivatives is successful will depend on, among other things, Lord Abbetts ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange and interest rates, and other factors. If Lord Abbett incorrectly forecasts these and other factors, the Funds performance could suffer.  Foreign Currency and Currency-Related Transaction Risk: The Fund is subject to currency risk. Foreign currency exchange rates may fluctuate significantly over short periods of time. They generally are determined by supply and demand in the foreign exchange markets and the relative merits of investments in different countries, actual or perceived changes in interest PROSPECTUS  THE FUNDS 33 rates and other complex factors. Currency exchange rates also can be affected unpredictably by intervention (or the failure to intervene) by U.S. or foreign governments or central banks, or by currency controls or political developments. The Funds use of currency-related transactions involves the risk that Lord Abbett will not accurately predict currency movements, and the Funds returns could be reduced as a result. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. If the Fund is not accurate in its predictions of currency movements, the Fund will lose money, in addition to the Funds incurring transaction costs. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging countries.  Developing or Emerging Market Investments Risk: The securities markets of developing or emerging countries tend to be less liquid, be especially subject to greater price volatility, have a smaller market capitalization, and have less government regulation and may not be subject to as extensive and frequent accounting, financial, and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain developing or emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions.  Foreign Investments Risk: Foreign investments generally pose greater risks than domestic investments. Foreign markets and their investments may not be subject to the same degree of regulation as U.S. markets. In addition, key information about an issuer, security, or market may be inaccurate or unavailable. Securities clearance, settlement procedures and trading practices may be different, and transaction costs may be higher in foreign countries. There may be less trading volume and liquidity in foreign markets, subjecting the securities traded in them to greater price fluctuations. Foreign investments also may be affected by changes in currency rates or currency controls. With respect to certain foreign countries, there is a possibility of nationalization, expropriation or confiscatory taxation, imposition of withholding or other taxes, and political or social instability that could affect investments in those countries.  Non-Diversified Risk: The Fund is a non-diversified mutual fund. This means that the Fund may invest a greater portion of its assets in, and own a greater amount of the voting securities of, a single issuer than a diversified fund. As a result, the value of the Funds investments may be more adversely affected by a single economic, political or regulatory event than the value of the investments of a diversified mutual fund would be. PROSPECTUS  THE FUNDS 34  Geographic Concentration Risk: To the extent the Fund focuses its investments in a single country or only a few countries in a particular geographic region, economic, political, regulatory or other conditions affecting such region may have a greater impact on fund performance relative to a more geographically diversified fund.  Liquidity Risk: The Fund may be exposed to liquidity risk from its investments in foreign securities, derivatives, or securities with substantial market and credit risk, because these investments may be difficult to buy or sell. Illiquid securities may lower the Funds returns because the Fund may be unable to sell these securities at its desired time or price.  Leverage Risk: Certain of the Funds transactions (including, among others, forward currency contracts and other derivatives, reverse repurchase agreements, and the use of when-issued, delayed delivery or forward commitment transactions) may give rise to leverage risk. Leverage, including borrowing, may increase volatility in the Fund by magnifying the effect of changes in the value of the Funds holdings. The use of leverage may cause investors in the Fund to lose more money in adverse environments than would have been the case in the absence of leverage. The Fund may be required to segregate permissible liquid assets to cover its obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its segregation requirements. By setting aside assets equal to only its net obligations under cash-settled futures and forwards contracts, the Fund may employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such contracts. There is no assurance that the Fund will be able to employ leverage successfully.  Debt Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including interest rate risk. The value of an investment in the Fund will change as interest rates fluctuate in response to market movements. When interest rates rise, the prices of debt securities and an investment in the Fund are likely to decline.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law. PROSPECTUS  THE FUNDS 35  Mortgage-Related and Other Asset-Backed Securities Risk : The mortgage and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  High Yield Securities Risk: High yield debt securities, or junk bonds, may be more credit sensitive than interest rate sensitive. In times of economic uncertainty, these securities may decline in price, even when interest rates are falling. There is also the risk that an issuer of a debt security will fail to make timely payments of principal or interest to the Fund, a risk that is greater with junk bonds. Some issuers, particularly of junk bonds, may default as to principal and/or interest payments after the Fund purchases their securities. A default, or concerns in the market about an increase in risk of default, may result in losses to the Fund. In addition, the market for junk bonds generally is less liquid than the market for higher-rated securities, subjecting them to greater fluctuations.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than PROSPECTUS  THE FUNDS 36 less complex securities. These factors may cause the Fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities. Potential for Changes in Tax Treatment. The Fund intends to continue to qualify as a regulated investment company under subchapter M of the Internal Revenue Code of 1986, as amended (the Code). Under subchapter M, at least 90% of the Funds gross income for each taxable year must be qualifying income. The Fund believes that its investment strategies with respect to foreign currencies will generate qualifying income under current U.S. federal income tax law. The Code, however, expressly provides the U.S. Treasury Department with authority to issue regulations that would exclude foreign currency gains from qualifying income if such gains are not directly related to the Funds business of investing in stock or securities (or options and futures with respect thereto). While to date the U.S. Treasury Department has not exercised this regulatory authority, there can be no assurance that it will not issue regulations in the future (possibly with retroactive effect) that would treat some or all of the Funds foreign currency gains as nonqualifying income. Portfolio Turnover. The Fund may engage in active and frequent trading in seeking to achieve its investment objective, and may have a portfolio turnover rate of over 100% annually. Increased portfolio turnover may result in higher brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but such costs can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of this prospectus shows the Funds portfolio turnover rate during past fiscal years. Temporary or Defensive Investments. The Fund seeks to remain fully invested in accordance with its investment objective. In an attempt to respond to adverse economic, market, political or other conditions that are unfavorable for investors, however, the Fund may invest its assets in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments, money market fund shares, and other money market instruments. The Fund also may invest in these types of securities or hold cash while looking for suitable investment opportunities or to maintain liquidity. When investing in this manner, the Fund may be unable to achieve its investment objective. Global Allocation Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you PROSPECTUS  THE FUNDS 37 paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The Funds investment exposure through the underlying funds primarily consists of investments in equity securities and fixed income securities of U.S. and foreign issuers. Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Different segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual securities also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Following recent extreme volatility in the credit markets, certain debt securities may continue to experience greater illiquidity, increased price volatility, credit downgrades, and increased likelihood of default. Increased illiquidity, volatility and risk of default associated with these securities and continuing market turmoil may have an adverse effect on the price of certain mortgage-related and other asset-backed securities. Although the Fund maintains a diversified portfolio, from time to time one or more of the underlying funds may favor investments in one or more particular industries or sectors. To the extent that an underlying fund emphasizes a particular industry or sector, the value of the relevant portion of the underlying funds investments may fluctuate in response to events affecting that industry or sector (such as government regulations, resource availability or economic developments) to a greater degree than securities within other industries or sectors. In addition to the risks of overall market movements and risks that are specific to an individual security, the principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through portfolio diversification and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the underlying funds and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used by the Funds portfolio management to allocate the Funds assets among the underlying funds, and the strategies used and securities selected by the underlying funds portfolio PROSPECTUS  THE FUNDS 38 management, may fail to produce the intended result and the Fund may not achieve its objective. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Underlying Fund Risk: Because the Funds investments are concentrated in the underlying funds, the Funds performance is directly related to the performance of the underlying funds held by it and the Funds ability to achieve its investment objective is directly related to the ability of the underlying funds to meet their investment objectives. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Foreign Company Risk: The Funds investment exposure to foreign (which may include emerging market) companies generally is subject to the risk that the value of securities issued by foreign companies may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the underlying fund that are denominated in that foreign currency, including the value of any income distributions payable to the underlying fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The underlying funds may invest in securities of issuers whose economic fortunes are linked to non-U.S. markets, but which principally are traded on a U.S. securities market or exchange and denominated in U.S. dollars. To the extent that the underlying funds invest in this manner, the percentage of the underlying funds assets that is exposed to the risks associated with foreign companies may exceed the percentage of the underlying funds assets that is invested in foreign securities that principally are traded outside of the U.S. The underlying funds investments in emerging market companies generally are subject to more risks than investments in developed market companies.  Emerging Markets Risk: Investments in emerging markets may be considered speculative and generally are riskier than investments in more developed markets because they tend to develop unevenly and may never fully develop. Emerging markets are more likely to experience hyperinflation and currency devaluations. Securities of emerging market companies may have far lower trading volumes and less liquidity than securities of issuers in developed markets. The Fund may have investment exposure to securities of companies whose economic fortunes are linked to emerging markets but which principally are traded on a non- emerging market exchange. Such investments do not meet the Funds definition of an emerging market PROSPECTUS  THE FUNDS 39 security. To the extent that the Fund invests in this manner, the percentage of the Funds portfolio that is exposed to emerging market risks may be greater than the percentage of the Funds assets that the Fund defines as representing emerging market securities.  Foreign Currency Risk: Certain of the underlying funds may invest in securities denominated in foreign currencies, which are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by an underlying fund that are denominated in those currencies. An underlying funds use of currency-related transactions involves the risk that Lord Abbett will not accurately predict currency movements, and an underlying funds return could be reduced as a result. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging countries.  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to successful, but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion.  Mid-Sized and Small Company Risk: Investments in mid-sized or small company stocks generally involve greater risks than investments in large company stocks. Mid-sized or small companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized or small company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of larger companies. In addition, there may be less liquidity in mid-sized or small company stocks, subjecting them to greater price fluctuations than larger company stocks.  Blend Style Risk: The Fund uses a blend strategy to invest in underlying funds that employ both growth and value stocks, or in stocks with characteristics of both. The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth PROSPECTUS  THE FUNDS 40 and value styles, portfolio management seeks to diversify these risks and lower the Funds volatility, but there is no assurance this strategy will achieve that result.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Convertible Securities Risk: Certain of the underlying funds may invest in convertible securities. Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause an underlying fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to PROSPECTUS  THE FUNDS 41 leverage risk, which may increase an underlying funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by an underlying fund in the derivative instrument. An underlying funds use of leverage may make the underlying fund more volatile. The underlying fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The underlying fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The underlying funds use of derivatives may affect the amount, timing and character of distributions, and may cause the underlying fund to realize more short-term capital gain and ordinary income than if the underlying fund did not use derivatives. There is no assurance that an underlying fund will be able to employ its derivatives strategy successfully. Whether an underlying funds use of derivatives is successful will depend on, among other things, the underlying funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the underlying fund incorrectly forecasts these and other factors, the underlying funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains. Portfolio Turnover. The Fund may engage in active and frequent trading in seeking to achieve its investment objective, and may have a portfolio turnover rate of over 100% annually. Increased portfolio turnover may result in higher brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but such costs can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of this prospectus shows the Funds portfolio turnover rate during past fiscal years. Temporary or Defensive Investments. The Fund seeks to remain fully invested in accordance with its investment objective. To respond to adverse economic, market, political or other conditions that are unfavorable for investors, however, the Fund may invest its assets in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments, money market fund shares, and other money market instruments. The Fund also may invest in these types of securities or hold cash PROSPECTUS  THE FUNDS 42 while looking for suitable investment opportunities or to maintain liquidity. When investing in this manner, the Fund may be unable to achieve its investment objective. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI and further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUNDS Board of Directors. The Board oversees the management of the business and affairs of the Funds. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Funds and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord, Abbett & Co. LLC (Lord Abbett). Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes, and manages approximately $119.6 billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including $3.02 billion for which Lord Abbett provides investment models to managed account sponsors as of February 29, 2012. Portfolio Managers. Each Fund is managed by an experienced portfolio manager or a team of experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide country, issuer, industry, sector and macroeconomic research and analysis. The SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. Emerging Markets Currency Fund. The team is headed by Leah G. Traub, Portfolio Manager and Director. Ms. Traub joined Lord Abbett and has been a member of the team since 2007. Previously, she was a Research Economist at Princeton Economics Group (20062007), a Teaching Assistant and Lecturer at Rutgers Universitys Economics Department (20042007), and a Research Assistant at the National Bureau of Economic Research (20052006). Assisting Ms. Traub is David B. Ritt, Portfolio Manager. Mr. Ritt joined Lord Abbett in 2006 and has been a member of the team since 2009. Ms. Traub and Mr. Ritt are jointly and primarily responsible for the day-to-day management of the Fund. PROSPECTUS  THE FUNDS 43 Global Allocation Fund. Robert I. Gerber, Partner and Chief Investment Officer, heads the team and is primarily responsible for the day-to-day management of the Fund. Mr. Gerber joined Lord Abbett in 1997 and has been a member of the team since 2008. Management Fee. Lord Abbett is entitled to a management fee based on each Funds average daily net assets. The management fee is accrued daily and payable monthly. Lord Abbett is entitled to the following management fee for Emerging Markets Currency Fund as calculated at the following annual rate: 0.50% on the first $1 billion of average daily net assets; and0.45% on average daily net assets over $1 billion. For the fiscal year ended December 31, 2011, the effective annual rate of the management fee paid to Lord Abbett was 0.50% for Emerging Markets Currency Fund. For Global Allocation Fund, the management fee is calculated at the annual rate of 0.25% on the Funds average daily net assets. For the fiscal year ended December 31, 2011, the effective annual rate of the fee paid to Lord Abbett, after taking into account Lord Abbetts management fee waiver, was 0.00% for Global Allocation Fund. In addition, Lord Abbett provides certain administrative services to each Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of each Funds average daily net assets, with the exception of the Global Allocation Fund, which pays no such fee. Emerging Markets Currency Fund pays all expenses not expressly assumed by Lord Abbett. Global Allocation Fund pays all of its expenses not otherwise borne by the underlying funds or expressly assumed by Lord Abbett. Each year the Board considers whether to approve the continuation of the existing management and administrative services agreements between the Funds and Lord Abbett. A discussion regarding the basis for the Boards approval generally is available in the Funds annual report to shareholders for the fiscal year ended December 31. As used in the remaining portion of this prospectus, the terms a Fund, each Fund, and the Fund refer to each Fund individually or the Funds collectively, as the context may require, unless reference to a specific Fund is provided. PROSPECTUS  THE FUNDS 44 CHOOSING A SHARE CLASS Each class of shares represents an investment in the same portfolio of securities, but each has different availability and eligibility criteria, sales charges, expenses, and dividends, allowing you to choose the available class that best meets your needs. You should read this section carefully to determine which class of shares is best for you and discuss your selection with your financial intermediary. Factors you should consider in choosing a class of shares include:  the amount you plan to invest;  the length of time you expect to hold your investment;  the total costs associated with your investment, including any sales charges that you pay when you buy or sell your Fund shares and expenses that are paid out of Fund assets over time;  whether you qualify for any reduction or waiver of sales charges;  whether you plan to take any distributions in the near future;  the availability of the share class;  the services that will be available to you depending on the share class you choose; and  the amount of compensation that your financial intermediary will receive depending on the share class you choose. If you plan to invest a large amount and your investment horizon is five years or more, Class A shares may be more advantageous than Class C shares. The higher ongoing annual expenses of Class C shares may cost you more over the long term than the front-end sales charge you would pay on larger purchases of Class A shares. Retirement and Benefit Plans and Fee-Based Programs The availability of share classes and certain features of share classes may depend on the type of financial intermediary through which you invest, including retirement and benefit plans and fee-based programs. As used in this prospectus, the term retirement and benefit plans refers to qualified and non-qualified retirement plans, deferred compensation plans and other employer-sponsored retirement, savings or benefit plans, such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, profit-sharing plans, and money purchase pension plans, but does not include Individual Retirement Accounts (IRAs), unless explicitly stated elsewhere in the prospectus. As used in this prospectus, the term fee-based programs refers to programs sponsored by financial intermediaries that provide fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the client pays a fee based on the total asset value of the clients account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period. PROSPECTUS  THE FUNDS 45 Key Features of Share Classes. The following table compares key features of each share class. You should review the fee table and example at the front of this prospectus carefully before choosing your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. Class A Shares Availability Available through financial intermediaries to individual investors, certain retirement and benefit plans, and fee-based advisory programs Front-End Sales Charge(For Emerging Markets Currency Fund) Up to 2.25%; reduced or waived for large purchases and certain investors; eliminated for purchases of $500,000 or more Front-End Sales Charge(For Global Allocation Fund) Up to 5.75%; reduced or waived for large purchases and certain investors; eliminated for purchases of $1 million or more CDSC(For Emerging Markets Currency Fund) 1.00% on redemptions made within one year following purchases of $500,000 or more; waived under certain circumstances CDSC(For Global Allocation Fund) 1.00% on redemptions made within one year following purchases of $1 million or more; waived under certain circumstances Distribution and Service (12b-1) Fee (For Emerging Markets Currency Fund) 0.20% of the Funds average daily net assets, comprised of:Service Fee: 0.15%Distribution Fee: 0.05% Distribution and Service (12b-1) Fee (For Global Allocation Fund) 0.25% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: None Conversion None Exchange Privilege Class A shares of most Lord Abbett Funds Class B Shares Availability Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution Front-End Sales Charge None CDSC Up to 5.00% on redemptions; reduced over time and eliminated after sixth anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion Automatic conversion to Class A shares after approximately the eighth anniversary of purchase Exchange Privilege Class B shares of most Lord Abbett Funds PROSPECTUS  THE FUNDS 46 Class C Shares Availability Available through financial intermediaries to individual investors and certain retirement and benefit plans; purchases generally must be under $500,000 Front-End Sales Charge None CDSC 1.00% on redemptions made before the first anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee (For Emerging Markets Currency Fund) The Fund is subject to Class C service and distribution fees at a blended rate calculated based on (i) a service fee of 0.25% and a distribution fee of 0.75% of the Funds average daily net assets attributable to shares held for less than one year and (ii)a service fee of 0.25% and a distribution fee of 0.55% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear service and distribution fees at the same rate. Distribution and Service (12b-1) Fee (For Global Allocation Fund) Up to 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion None Exchange Privilege Class C shares of most Lord Abbett Funds Class F Shares Availability Available only to eligible fee-based advisory programs and certain registered investment advisers Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.10% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.10% Conversion None Exchange Privilege Class F shares of most Lord Abbett Funds Class I Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class I shares of most Lord Abbett Funds PROSPECTUS  THE FUNDS 47 Class P Shares Availability Available on a limited basis through certain financial intermediaries and retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.45% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.20% Conversion None Exchange Privilege Class P shares of most Lord Abbett Funds Class R2 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.60% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.35% Conversion None Exchange Privilege Class R2 shares of most Lord Abbett Funds Class R3 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.50% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.25% Conversion None Exchange Privilege Class R3 shares of most Lord Abbett Funds (1) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for Class A shares, 0.50%; for Class P shares, 0.75%; and for Class B, C, F, R2, and R3 shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The 12b-1 plan does not permit any payments for Class I shares. (2) Ask your financial intermediary about the Lord Abbett Funds available for exchange. (3) Class B shares automatically will convert to Class A shares on the 25 th day of the month (or, if the 25 th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. Class P shares are closed to substantially all new investors. PROSPECTUS  THE FUNDS 48 Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors. Class P shares are closed to substantially all new investors. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General $1,000/No minimum No minimum See below Retirement and Benefit Plans No minimum No minimum No minimum IRAs and Uniform Gifts or Transfers to Minor Accounts $250/No minimum N/A N/A SIMPLE IRAs No minimum N/A N/A Invest-A-Matic $250/$50 N/A N/A Class I Share Minimum Investment. Unless otherwise provided, the minimum amount of an initial investment in Class I shares is $1million. There is no minimum initial investment for (i) purchases through or by registered investment advisers, bank trust departments, and other financial intermediaries otherwise eligible to purchase Class I shares that charge a fee for services that include investment advisory or management services or (ii) purchases by retirement and benefit plans meeting the ClassI eligibility requirements described below. These investment minimums may be suspended, changed, or withdrawn by Lord Abbett Distributor LLC (Lord Abbett Distributor). Additional Information About the Availability of Share Classes Class B Shares. The Fund no longer offers Class B shares for new or additional investments. Existing shareholders of Class B shares may reinvest dividends into Class B shares and exchange their Class B shares for Class B shares of other Lord Abbett Funds as permitted by the current exchange privileges. The 12b-1 fee, CDSC, and conversion features will continue to apply to Class B shares held by shareholders. Any purchase requests for Class B shares will be deemed to be a purchase request for Class A shares and will be subject to any applicable salescharge. Class C Shares. The Fund will not accept purchases of Class C shares of $500,000 or more, or in any amount that, when combined with the value of all shares of Eligible Funds (as defined below) under the terms of rights of accumulation, would result in the investor holding more than $500,000 of shares PROSPECTUS  THE FUNDS 49 of Eligible Funds at the time of such purchase, unless an appropriate representative of the investors broker-dealer firm (or other financial intermediary, as applicable) provides written authorization for the transaction. Please contact Lord Abbett Distributor with any questions regarding eligibility to purchase Class C shares based on the prior written authorization from the investors broker-dealer firm or other financial intermediary. With respect to qualified retirement plans, the Fund will not reject a purchase of Class C shares by such a plan in the event that a purchase amount, when combined with the value of all shares of Eligible Funds under the terms of rights of accumulation, would result in the plan holding more than $500,000 of shares of Eligible Funds at the time of the purchase. Any subsequent purchase orders submitted by the plan, however, would be subject to the Class C share purchase limit policy described above. Such subsequent purchases would be considered purchase orders for Class R3 shares. Class F Shares. Class F shares generally are available to investors participating in fee-based advisory programs that have (or whose trading agents have) an agreement with Lord Abbett Distributor and to investors that are clients of certain registered investment advisers that have an agreement with Lord Abbett Distributor, if it so deems appropriate. Class I Shares. Class I shares are available for purchase by the following entities:  Institutional investors, including companies, foundations, trusts and endowments, and other entities determined by Lord Abbett Distributor to be institutional investors, making an initial minimum investment of at least $1million;  Retirement and benefit plans investing directly or through an intermediary, provided that in the case of an intermediary, the intermediary has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases;  Registered investment advisers investing on behalf of their advisory clients, provided that in the case of a registered investment adviser that is also a registered broker-dealer, the firm has not entered into any agreement or arrangement whereby Lord Abbett makes payments to the firm out of its own resources for various services, such as marketing support, training and education activities, and other services for which Lord Abbett may make such revenue sharing payments to the firm; and  Bank trust departments and trust companies purchasing shares for their clients, provided that the bank or trust company (and its trading agent, if any) has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases. PROSPECTUS  THE FUNDS 50 Class I shares also are available for purchase by each registered investment company within the Lord Abbett Family of Funds that operates as a fund of funds and, at the discretion of Lord Abbett Distributor, other registered investment companies that are not affiliated with Lord Abbett and operate as funds of funds. Shareholders who held Class I shares on July 9, 2010 may continue to hold, purchase, exchange, and redeem Class I shares, provided that there has been no change in the registration of the account since that date. Financial intermediaries should contact Lord Abbett Distributor to determine whether the financial intermediary may be eligible for such purchases. Class P Shares. Class P shares are closed to substantially all new investors. Existing shareholders holding Class P shares may continue to hold their Class P shares and make additional purchases, redemptions, and exchanges. Class P shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. Class R2 and R3 (collectively referred to as Class R) Shares. Class R shares generally are available through:  employer-sponsored retirement and benefit plans where the employer, administrator, recordkeeper, sponsor, related person, financial intermediary, or other appropriate party has entered into an agreement with the Fund or Lord Abbett Distributor to make Class R shares available to plan participants; or  dealers that have entered into certain approved agreements with Lord Abbett Distributor. Class R shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. Class R shares generally are not available to retail non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SARSEPs, SIMPLE IRAs, individual 403(b) plans, or 529 college savings plans. PROSPECTUS  THE FUNDS 51 SALES CHARGES As an investor in the Fund, you may pay one of two types of sales charges: a front-end sales charge that is deducted from your investment when you buy Fund shares or a CDSC that applies when you sell Fund shares. Class A Share Front-End Sales Charge. Front-end sales charges are applied only to Class A shares. You buy Class A shares at the offering price, which is the NAV plus a sales charge. You pay a lower rate as the size of your investment increases to certain levels called breakpoints. You do not pay a sales charge on the Funds distributions or dividends you reinvest in additional Class A shares. The table below shows the rate of sales charge you pay (expressed as a percentage of the offering price and the net amount you invest), depending on the amount you purchase. Front-End Sales Charge  Class A Shares (Emerging Markets Currency Fund Only) YourInvestment Front-End SalesCharge as a % ofOffering Price Front-End SalesCharge as a % of YourInvestment To Compute OfferingPrice Divide NAV by Maximum DealersConcession as a % ofOffering Price Less than $100,000 2.25% 2.30% .9775 2.00% $100,000 to $249,999 1.75% 1.78% .9825 1.50% $250,000 to $499,999 1.25% 1.26% .9875 1.00% $500,000 and over No Sales Charge No Sales Charge 1.0000   See Dealer Concessions on Class A Share Purchases Without a Front-End Sales Charge.
